ARCHER, Circuit Judge,
concurring.
The majority bases its decision on the theory that no one has a “Congressionally untouchable right to the continued importation of any product,” an issue I do not believe needs to be reached. Appellants are not importers but claim only to be representatives in the sale in the United States of certain products of Toshiba Machine Company, Ltd. (TMC) which are imported by its subsidiary, Toshiba^ Machine Co. America (TMCA). They assert that section 2443 of the Omnibus Trade and Competitiveness Act of 1988, Pub.L. No. 100-418, 102 Stat. 1107, which required the President to prohibit the importation into the United States of all products manufactured by TMC for a period of three years, is an unconstitutional Bill of Attainder and that they have been injured by its enactment.
I agree with the Court of International Trade’s determination that the appellants lack standing to maintain this action. See Allen v. Wright, 468 U.S. 737, 751, 104 S.Ct. 3315, 3324-25, 82 L.Ed.2d 556 (1984); *899Sacilor, Acieries et Laminoirs de Lorraine v. United States, 815 F.2d 1488, 1490 (Fed.Cir.), cert. denied, 484 U.S. 924, 108 S.Ct. 285, 98 L.Ed.2d 245 (1987). The appellants fail, for two separate reasons, to meet the prudential test required for standing. Firstly, they do not fall within the zone of interest sought to be protected by Art. 1, § 9, cl. 3 of the Constitution. See Association of Data Processing Serv. Organizations v. Camp, 397 U.S. 150, 153, 90 S.Ct. 827, 829-30, 25 L.Ed.2d 184 (1970). Secondly, the appellants are not the “proper proponents of the particular legal rights on which they base their suit.” Warth v. Seldin, 422 U.S. 490, 509-10, 95 S.Ct. 2197, 2210-11, 45 L.Ed.2d 343 (1975); Tileston v. Ullman, 318 U.S. 44, 46, 63 S.Ct. 493, 494, 87 L.Ed. 603 (1943); see also Singleton v. Wulff 428 U.S. 106, 112, 96 S.Ct. 2868, 2873, 49 L.Ed.2d 826 (1976).
Art. 1, § 9, cl. 3 pertains only to the individuals or class of individuals who are actually identified by the alleged Bill of Attainder, in this case TMC. The appellants are not identified by section 2443 and do not have standing to assert the alleged constitutional rights of TMC which has intentionally remained a non-party to this action.